Case 1:18-cv-01965-KMT Document 40 Filed 10/20/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                             Magistrate Judge Kathleen M. Tafoya

Civil Action No. 18–cv–01965–KMT


ALEX COLEMAN,

       Plaintiff,

v.

UNITED STATES OF AMERICA,

       Defendant.


                                             ORDER



       This matter comes before the court on “Plaintiff’s Request for a Court Order Requiring a

Physician to Provide an Affidavit or Answer Interrogatories on Matters Relevant to Mr.

Coleman’s Initial Diagnosis Injury, and Treatment” (Doc. No. 38, filed September 8, 2020).

       Plaintiff, a federal inmate, alleges that medical providers employed by the Bureau of

Prisons (“BOP”) were negligent in providing him medical treatment on April 12, 2017, which

contributed to injuries resulting from blood clots that ultimately caused him to be sent to an

outside hospital for medical care. (Doc. No. 8 at 7-10.) Plaintiff filed the operative complaint on

September 17, 2018, asserting one cause of action against the United States of America pursuant

to the Federal Tort Claims Act, 28 U.S.C. § 1346(b) and §§ 2671, et seq. (See id. at 7.)

       Defendant filed a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) on November 19,

2018, and this court granted the motion on March 27, 2019, dismissing this matter with prejudice
Case 1:18-cv-01965-KMT Document 40 Filed 10/20/20 USDC Colorado Page 2 of 3




because Plaintiff failed to file a certificate of review as required by Colorado law. (Doc. Nos. 16

and 19.) Plaintiff appealed this court’s ruling to the Tenth Circuit Court of Appeals. On

February 26, 2020, the Court of Appeals vacated this court’s order and remanded. (Doc. No.

33.) In its decision, the Tenth Circuit highlighted the following issues to be addressed by the

district court on remand: (1) this court must determine whether a certificate of review is required

in this case; (2) if this court determines dismissal to be appropriate, it must decide whether that

dismissal should be with or without prejudice; and (3) this court must decide the procedural

mechanism for dismissal. (Id.) This court ordered the parties to submit supplemental briefing on

the issues. (Doc. No. 36.) Defendant then filed a motion for the court to require Plaintiff to

show cause why his FTCA claim for medical negligence should not be dismissed without

prejudice for failure to file a certificate of review. (Doc. No. 37.) In response, Plaintiff moves

the court for an order requiring a physician to provide a certificate of review on his behalf. (Doc.

No. 38.)

       To the extent Plaintiff seeks a court-appointed physician to review his case, the court

finds no authority to appoint and pay a physician to assist an indigent litigant in the preparation

of a civil suit for damages. Patel v. United States, 399 F. App’x 355, 359 (10th Cir. 2010).

Plaintiff is proceeding in forma pauperis pursuant to 28 U.S.C. § 1915. However, 28 U.S.C. §

1915(c) provides, in pertinent part, that “[w]itnesses shall attend as in other cases.” It does not

authorize the government to pay or advance the fees and expenses for witnesses. Patel, 399 F.

App’x at 359. The right of access to the courts does not extend to providing witness fees for a

witness the prisoner claims to be essential to his in forma pauperis case. Johnson v. Hubbard,




                                                  2
Case 1:18-cv-01965-KMT Document 40 Filed 10/20/20 USDC Colorado Page 3 of 3




698 F.2d 286, 288–90 (6th Cir. 1983). The court has no more authority to appoint a physician

witness at government expense for Plaintiff than it has to require counsel to represent him.

          As stated by the Tenth Circuit in affirming the district court’s denial of a motion for

appointment of an expert,

          The plaintiffs’ dilemma in being unable to proceed in this damage suit because of
          the inability to pay for expert witnesses does not differ from that of nonprisoner
          claimants who face similar problems . . . . By seeking government funding in this
          case, plaintiffs are in effect asking for better treatment than their fellow-citizens
          who have not been incarcerated but who have at least equal claims for damages.

Patel, 399 F. App’x at 359 (quoting Boring v. Kozakiewicz, 833 F.2d 468, 474 (3rd Cir. 1987)).

          Accordingly, Plaintiff’s request for the court to appoint a physician to review his case is

denied.

          WHEREFORE, it is

          ORDERED that “Plaintiff’s Request for a Court Order Requiring a Physician to Provide

an Affidavit or Answer Interrogatories on Matters Relevant to Mr. Coleman’s Initial Diagnosis

Injury, and Treatment” (Doc. No. 38) is DENIED.

          Dated this 20th day of October, 2020.




                                                    3
